NO. 07-12-0430-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                        PANEL C

                                   OCTOBER 18, 2012

                          ______________________________


                           PATRICK MORGAN, APPELLANT

                                            V.

                        HONORABLE FELIX KLEIN, APPELLEE


                        _________________________________

              FROM THE 154TH DISTRICT COURT OF LAMB COUNTY;

                     NO.4182; HONORABLE FELIX KLEIN, JUDGE

                         _______________________________

Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


                               MEMORANDUM OPINION


       Patrick Morgan, an inmate, filed this appeal from the trial court's denial of a “Bill

of review.” By letter dated October 4, 2012, this Court advised Mr. Morgan that a filing

fee of $175 was overdue and also noted that failure to make payment within ten days

might result in dismissal of the appeal. Appellant has not responded, paid the filing fee,

or made other arrangements for the discharge of the clerk’s filing fee. See TEX. R. APP.

P. 12.1(b).
       Unless a party is excused from paying a filing fee, the Clerk of this Court is

required to collect filing fees set by statute or the Supreme Court when an item is

presented for filing. See TEX. R. APP. P. 5 and 12.1(b). Although the filing of a notice of

appeal invokes this Court’s jurisdiction, if a party fails to follow the prescribed rules of

appellate procedure, the appeal may be dismissed. TEX. R. APP. P. 25.1(b).


       Accordingly, this appeal is dismissed for failure to comply with a directive from

this Court requiring action within a specified time. TEX. R. APP. P. 42.3(c).



                                                 Patrick A. Pirtle
                                                     Justice




                                             2